Citation Nr: 1004296	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress 
disorder (PTSD).  




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1983.  He has additional unverified service in the U. S. 
Army Reserve and Michigan Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board previously adjudicated the Veteran's claim in 
November 2008.  The Veteran's claim for service connection 
for a chronic acquired psychiatric disorder, to include 
PTSD, and a chronic bilateral foot disorder, was denied.  

The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He was represented by an attorney in his appeal.  The 
Veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision 
only as to the issue of service connection for a chronic 
acquired psychiatric disorder, to include PTSD.  The Joint 
Motion noted that there was no challenge to the Board's 
denial of service connection for a chronic bilateral foot 
disorder.  The Joint Motion also requested that the Court 
remand the case to the Board for further development and re-
adjudication in accordance with the directives of the 
September 2009 Joint Motion.  

The Court granted the Joint Motion for remand in September 
2009 and returned the case to the Board.  The Veteran's 
attorney withdrew her representation of the Veteran 
following the Court's action in granting the Joint Motion.  
The Veteran is currently unrepresented in his appeal as he 
terminated the representation of a Veterans Service 
Organization in February 2008.  

The Board wrote to the Veteran in October 2009.  The Veteran 
was advised that the case was returned to the Board by the 
Court.  He was further advised that he had 90 days to submit 
additional evidence or argument in support of his claim.  
The Veteran failed to respond to the Board's letter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen, the Court 
also held that the sufficiency of a stressor was now a 
clinical determination for an examining mental health 
professional.  Id. at 140, 141.  The Court said that the 
occurrence of the stressor was still a factual matter to be 
determined by the evidence.  Id. at 145-147.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that 
a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

Further, the Court has said that the categorical statement, 
used in other decisions, such as Moreau and Cohen, that an 
opinion by a mental health professional based on a 
postservice examination cannot be used to establish the 
occurrence of a stressor is not operative in a personal 
assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

The Joint Motion in this case provided that VA failed in its 
duty to assist the Veteran in obtaining his military 
personnel and medical records.  The efforts to locate the 
Veteran's records were noted; however, the Joint Motion 
maintained that VA failed to provide the Veteran with proper 
notice of the unavailability of his records as required by 
38 C.F.R. § 3.159(c)(2) (2009).  This provision requires VA 
to make as many attempts in obtaining records as necessary 
and to end such efforts if it is determined that the records 
do not exist or that further attempts would be futile.  In 
addition, 38 C.F.R. § 3.159(e) sets forth the requirements 
for the notice to be provided to the Veteran in the event 
that VA is unable to obtain the records.  The Joint Motion 
stated that this requirement was not met.  

The Board notes VA's requirement to provide assistance to 
the Veteran, particularly in obtaining his military records.  
The Board further notes that the Veteran has an obligation 
to assist VA in obtaining those records by providing 
necessary information when requested.  See 38 C.F.R. 
§ 3.159(c)(2)(i), (c)(3); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Turk v. Peake, 21 Vet. App. 565, 568 
(2008).

The Veteran served on active duty from July 1980 to July 
1983.  The RO has been unable to locate his military records 
from that period of service.  The Veteran has also alleged 
that he had service in the Army Reserve and Michigan Army 
National Guard.  He has not provided any evidence of the 
additional service other than his statements.  He provided 
approximate dates for Reserve service as from 1984 to 1986 
and National Guard service from 1986 to 1988.  

A review of the Veteran's DD 214, as supplied by him, shows 
that he had a continued military service obligation upon his 
release from active duty on July 29, 1983.  The obligation 
extended to July 30, 1986.  The DD 214 reported that his 
records were transferred to "USAR CON GP (REINF) RCPAC, ST. 
LOUIS, MO 63132."  The term "RCPAC" is not completely 
clear as the document appears to have been folded at the 
point where the word appears when it was copied.  However, 
the DD 214 does show that the Veteran had a continued 
military obligation and his records were transferred to the 
U. S. Army Reserve Control Group in St. Louis upon his 
release from active duty in July 1983.

The Veteran has not provided any details of his Reserve 
service.  Thus, it is possible that his service was in the 
inactive reserve until his obligation date was satisfied in 
July 1986 and there would be no records documenting Reserve 
service.  The Veteran must be contacted and asked to provide 
specific information about his claimed Reserve service such 
as where did he attend his drills, if he did, where did he 
perform any duty for training, if he did.  He should also be 
asked to provide any records from such service he may 
possess.

The Veteran has also claimed service in the Michigan Army 
National Guard but has not provided any documentation of 
this service.  The Veteran must be contacted and asked to 
provide specific information as to his military occupational 
specialty (MOS), unit and the unit's location if he can 
recall.  He testified in May 2007 that he had contacted his 
"Guard" unit and was told his records were sent to St. 
Louis.  Thus, it would appear he would have this information 
available for the RO.  (Transcript p. 6).  He also provided 
the name of a unit on his VA Form 21-526, Veteran's 
Application for Compensation or Pension, Section V, blocks 
19j-19l.  It is possible that his unit, as comprised in the 
1980's, now has a different designation.

In addition, the RO must contact the state adjutant general 
for any information available on the Veteran's service with 
the Michigan National Guard.  Such information may be 
helpful in locating the Veteran's complete military 
personnel and medical records. 

If the additional efforts to locate the Veteran's military 
records are unsuccessful, the RO must provide the Veteran 
with the notice required by 38 C.F.R. § 3.159(e).

The Veteran maintained that he had received treatment from 
VA at the VA medical center (VAMC) in Battlecreek, Michigan, 
since July 1983, at the time he submitted his claim in 
December 1995.  He did not limit this statement to any 
particular condition that was claimed at the time.  His then 
representative repeated the assertion of treatment since 
July 1983 in a statement dated in January 2006.  However, at 
an RO hearing in May 2007, the Veteran appeared to make a 
contrary statement wherein he testified he did not obtain 
treatment for his foot related problems in the years right 
after service because he was not aware that he could go to 
VA.  The Veteran must be contacted and asked to provide 
specific information on any claimed treatment from VA, 
especially for treatment he previously said he received 
beginning in July 1983.  

The Board notes that there is a medical records folder from 
the Battlecreek VAMC associated with the claims folder.  The 
medical records cover a period from 1994 to 2003.  Thus, 
there is evidence of record of the Veteran having received 
treatment at least from 1994.  

Finally, the Veteran has related his history of sexual 
trauma in service to a VA healthcare provider and has been 
given a diagnosis of PTSD related to that history.  VA 
treatment entries from December 2005 and March 2006 are 
reflective of such a diagnosis.  Accordingly, the Veteran 
must be afforded an examination in the development of his 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
Veteran and request that he 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim.  He 
has previously stated he has 
received treatment from VA as early 
as July 1983.  

The RO should attempt to obtain and 
associate with the claims folder 
any medical records identified by 
the Veteran that are not already of 
record.  

2.  The RO must contact the Veteran 
and ask that he provide specific 
information regarding his Army 
Reserve and Army National Guard 
service.  He should be asked to 
provide specific dates for his 
service, to include his MOS, the 
unit he was assigned to, and its 
location, whether he performed 
active duty, active duty for 
training, inactive duty for 
training such as drills, or a 
combination of the three.  He 
should also be asked to provide any 
records of his claimed service he 
may possess.  

3.  Whether the Veteran responds or 
not, the RO must contact the 
Michigan State Adjutant General to 
request information regarding the 
Veteran's National Guard service 
and any records that may be 
available.  The information 
provided on the Veteran's 
application for benefits can be 
used if nothing further is provided 
by the Veteran.  

4.  The RO should then contact the 
appropriate agency to request the 
Veteran's complete military 
personnel and medical records.  
This would include all physical 
examinations, clinical records, and 
hospitalization records.

If the above efforts to obtain 
records are not successful, or, 
only partially successful, the 
Veteran must be given notice of 
that fact.  

5.  Upon completion of the above, 
the Veteran should be afforded a VA 
psychiatric examination to 
determine whether he currently 
suffers from PTSD or any other 
psychiatric disorder that is 
related to service.  The claims 
folder must be reviewed by the 
examiner as part of the overall 
examination.  All indicated 
studies, tests and evaluations, if 
any, should be performed as deemed 
necessary by the examiner.  The 
examination report must reflect 
that the examiner has reviewed the 
pertinent material in the claims 
folder.

If a diagnosis of PTSD is made, the 
examiner should specify the 
stressor, or stressors, relied on 
in making the diagnosis of PTSD.  

If any psychiatric disorder other 
than PTSD is diagnosed, it should 
be indicated whether it is at least 
as likely as not the diagnosed 
disorder is related to service.  
Even if another psychiatric 
disorder is not diagnosed at the 
time of the examination, the 
examiner is requested to provide an 
opinion as to whether a previously 
diagnosed psychiatric disorder, 
from December 1995 to the present, 
such as but not limited to 
depression, not otherwise 
specified, and dysthymic disorder, 
is at least as likely as not 
related to service. 

The rationale for the examiner's 
opinions should be set forth in 
detail.

6.  After undertaking any other 
development deemed appropriate the 
RO should re-adjudicate the issue 
on appeal.  If the benefit sought 
is not granted, the Veteran should 
be furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the record is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by 
the RO.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

